Filed 11/30/21
                         CERTIFIED FOR PUBLICATION

                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                   DIVISION ONE

                            STATE OF CALIFORNIA



 JESUS VALDERAS,                              D078735

         Petitioner,

         v.                                   (Super. Ct. No. SCE384876)

 THE SUPERIOR COURT OF SAN
 DIEGO COUNTY,

         Respondent:

 THE PEOPLE,

         Real Party in Interest.


        ORIGINAL PROCEEDING in mandamus to compel Superior Court of
San Diego County to recall bench warrant. Steven E. Stone, Judge. Relief
denied.
        Angela Bartosik, Chief Deputy Public Defender and Jeremy Kennedy
Thornton, Deputy Public Defender, for Petitioner.
        No appearance for Respondent.
        Summer Stephan, District Attorney, Mark A. Amador, Linh Lam, and
Kimberly M. Roth, Deputy District Attorneys, for Real Party in Interest.
        Jesús Valderas, who is facing several felony charges, did not appear at
a status conference/trial call on October 20, 2020. It was the second
consecutive court appearance that Valderas missed. The trial court issued a
bench warrant for Valderas but ordered the warrant to be held until
December 8, 2020, the date on which the court had set a readiness
conference. The court sent notice to Valderas by mail to his last known
address. When Valderas did not appear at the December 8 hearing, the court
lifted its hold on the bench warrant.
      In this mandamus proceeding, Valderas seeks a writ of mandamus to
recall the December 8 bench warrant. We deny Valderas’s requested relief.
              FACTUAL AND PROCEDURAL BACKGROUND
      On October 5, 2018, Valderas was charged with corporal injury to

spouse and/or roommate (Pen. Code,1 § 273.5, subd. (a); count 1); making a
criminal threat (§ 422; count 2); and false imprisonment by violence, menace,
fraud, or deceit (§§ 236/237, subd.(a); count 3). In addition, the complaint
alleged Valderas had suffered two serious felony prior convictions within the
meaning of sections 667, subdivision (a)(1) and (b)-(i), 668, and 1170.12.
Valderas was arraigned on the complaint on October 31, 2018. At the
arraignment, Valderas was out of custody on bail and present for the hearing.
He pled not guilty to the charges and denied the allegations. The trial court
set a readiness conference for November 14, 2018 and a preliminary hearing
for December 18, 2018. Valderas was ordered to appear.
      Valderas appeared at the November 14 hearing. He waived time for
his preliminary hearing and the court set new dates with a readiness
conference on January 16, 2019 and a preliminary hearing on February 6,
2019. The court ordered Valderas to appear at the readiness conference and
the preliminary hearing.



1     Statutory references are to the Penal Code unless otherwise specified.
                                        2
      Valderas then appeared at no fewer than 12 consecutive hearings in
which new dates were set (including his trial date). At a hearing on
December 17, 2019, the prosecution filed an amended complaint, charging

Valderas with one count of rape (§ 261, subd. (a)(2)).2 The last hearing that
Valderas attended was on March 9, 2020. At that hearing, a readiness
conference was scheduled for March 30, 2020 and the trial date remained
April 14, 2020.
      After the March 9 hearing, the effects of the COVID-19 pandemic
interrupted the San Diego Superior Court system. So, on March 16, 2020,
the San Diego Superior Court issued a news release stating the court would
be closed from March 17, 2020 to April 3, 2020. This closure covered “[a]ll
criminal proceedings including arraignments, readiness, pre-trial motions,
trials and sentencing.”
      On March 18, 2020, the presiding judge of the San Diego Superior
Court issued a general order that set forth what services would be available
at the superior court between March 17 and April 3, 2020. Except for the
listed “essential” services, which did not include criminal readiness
conferences or criminal jury trials, the order stated that all other matters had
been continued by the court.
      On April 3, 2020, the presiding judge of the San Diego Superior Court
issued another general order, expanding the list of essential functions that
would be provided by the court through April 30, 2020 (criminal readiness
conferences and criminal jury trials remained unincluded). The order
specified: “All other matters scheduled from April 6, 2020, inclusive, to
April 30, 2020, inclusive, are continued and will be reset. Notice will be


2     In the amended information, the rape charge became count 1 and the
previously charged offenses were renumbered accordingly.
                                       3
provided to all parties.” Therefore, the court was closed on the date set for
Valderas’s trial (April 14, 2020).
      On August 24, 2020, a “Notice of Rescheduled Hearing” was filed. That
notice ordered Valderas to appear at a virtual hearing, for trial call, on
September 22, 2020. The notice also directed individuals to visit the court
website for instructions on how to appear virtually. The notice bears a stamp
indicating that it was mailed to Valderas on August 24, 2020, and emails to
the prosecutor and the public defender were sent on that date as well.
      On September 8, 2020, the presiding judge of the San Diego Superior
Court extended the time period provided in section 1382 for the holding of a
criminal trial by 30 days, applicable only to cases in which the original or
previously extended statutory deadline otherwise would expire from
September 12, 2020 to October 18, 2020.
      On September 22, 2020, Valderas did not appear at the scheduled
hearing. Valderas’s counsel explained to the court that she typically only has
contact with Valderas when he comes to court. She also told the court that
Valderas is “always in a flux with having access to a cell phone,” and she was
not surprised by her lack of contact with him. Defense counsel asked the
court not to issue a bench warrant “because the situation is beyond
[Valderas’s] control and created by the pandemic.” Counsel then asked for at
least four weeks to work with her investigator to find additional addresses for
Valderas. The court found good cause to continue the hearing and set the
case for a status conference/trial call on October 20, 2020.
      On October 7, 2020, the presiding judge of the San Diego Superior
Court again extended the time period provided in section 1382 for the holding
of a criminal trial by 30 days, applicable only to cases in which the original or




                                        4
previously extended statutory deadline otherwise would expire from

October 12, 2020 to November 18, 2020.3
      On October 20, 2020, Valderas again did not appear at the scheduled
hearing. His counsel reiterated that she typically only has contact with
Valderas at court hearings. Defense counsel maintained that she had no
information indicating that Valderas received notice of the hearing. She also
stated that Valderas “was kind of hopping around different places.” The
court observed:
         “Notice was mailed out to [Valderas] for the last hearing, so
         keeping the Court updated what address he has, he also
         should be in contact with counsel. I want to give him an
         additional opportunity to contact counsel or counsel to
         contact him. I do believe a bench warrant can be issued
         and held for the next hearing, which would be appropriate,
         and we can talk about it at that time as well.”

      Valderas’s counsel objected to the bench warrant on the grounds that
the court did not have “any evidence to suggest [Valderas] received notice” of
the hearing. Defense counsel also implied that Valderas had limited
financial means and may not have access to a cell phone or the internet.
Ultimately, the court issued but held the bench warrant until the next
hearing. In addition, the court invited defense counsel to brief the issue of
whether the court could issue a bench warrant in the instant matter. The
court explained:
         “I’d like to know legal[ly] what obligations defendant has.
         It looks to me from the court file that notice was mailed to
         the address the court had for the defendant. [¶] I’m also
         hearing that he has not been in contact with his attorney,

3     Since October 7, 2020, the presiding judge has issued a series of orders
continuing the time period provided in section 1382 for the holding of a
criminal trial by 30 days, applicable to those trials that were to begin within
a certain date range.
                                       5
         and I have to believe that at some point under the law the
         defendant does have certain obligations to follow his case,
         give the court a good address, and stay in touch with
         counsel. However, if I’m legally wrong I would definitely
         like to know that, so I will give defense counsel an
         opportunity to do so at the next hearing.”

      Additionally, the court expressed its concerns that Valderas was facing
“serious charges[,]” “and[,] so[,] for this defendant to not find a way to remain
in contact with either the court or counsel raises a lot of concern for this
Court and the defendant’s [a]bility to be out on bond pending a trial in this
case.” Yet, the court found good cause to continue the jury trial until
February 23, 2021 and set a readiness conference for December 8, 2020. The
court indicated that it would send notice to Valderas about the hearing dates
to his last known address.
      Valderas did not appear at the December 8, 2020 hearing. Valderas’s
counsel asked the court to continue to hold the bench warrant. She
represented to the court that Valderas did not “have a stable place to live and
didn’t have a working cell phone.” Defense counsel also pointed out that,
before the pandemic, Valderas never missed a court date and, previously,
Valderas only received notice because he was present in court. Counsel
further argued that failure to appear was a specific intent crime. The court
disagreed with counsel, noting it did not believe it had “to prove a criminal
case here.” The court noted that the file indicated notice was mailed to the
address the court had on file for Valderas and “believe[d] it was mailed to two
different addresses.” The court further explained:
         “I am looking at very serious charges, a potential three
         strike case . . . . I have given multiple chances to this
         defendant to either appear, contact counsel, whatever else
         you would like, but at some point he has an obligation to
         either update the court or the DMV of his address. [¶] So
         what you’re asking the Court to do, and the burden you’re
                                        6
         trying to place on the Court is not required under the law
         as far as I’ve reviewed and understand it. I believe that
         we’ve provided the defendant notice as required in the law,
         he has failed to appear in this case, at this time I will issue
         a $150,000 bench warrant.”

Therefore, the court lifted its hold on the bench warrant.
      On January 28, 2021, Valderas’s counsel attempted to informally
address the legality of the warrant with the prosecutor and the court. After
counsel explained to the court what she wanted to discuss, the court declined
to meet with counsel and the prosecutor.
      On March 29, 2021, Valderas filed a petition for writ of mandamus, in
this court, seeking an order to set aside the December 8, 2020 bench warrant.
We summarily denied the petition. Valderas then sought review by the
California Supreme Court, which the court granted. It then transferred the
matter back to this court with directions to vacate our order denying
mandamus and to issue an order directing the respondent to show cause why
the relief sought in the petition should not be granted.
      Per our high court’s direction, we vacated our April 2, 2021 order
denying the petition for writ of mandamus and issued an order to show cause
why the relief sought in the petition should not be granted. The People, the
real party in interest, were to file a return by July 31, 2021, and Valderas
could file a reply by August 10, 2021. The return and reply were timely filed,
which, along with the petition and all the attached exhibits, were considered
by this court.




                                        7
                                DISCUSSION
      Section 978.5 authorizes a trial court to issue a bench warrant under
certain circumstances. To that end, subdivision of (a) of section 978.5
provides:
         “A bench warrant of arrest may be issued whenever a
         defendant fails to appear in court as required by law
         including, but not limited to, the following situations:

         “(1) If the defendant is ordered by a judge or magistrate to
         personally appear in court at a specific time and place.

         “(2) If the defendant is released from custody on bail and is
         ordered by a judge or magistrate, or other person
         authorized to accept bail, to personally appear in court at a
         specific time and place.

         “(3) If the defendant is released from custody on their own
         recognizance and promises to personally appear in court at
         a specific time and place.

         “(4) If the defendant is released from custody or arrest upon
         citation by a peace officer or other person authorized to
         issue citations and the defendant has signed a promise to
         personally appear in court at a specific time and place.

         “(5) If a defendant is authorized to appear by counsel and
         the court or magistrate orders that the defendant
         personally appear in court at a specific time and place.

         “(6) If an information or indictment has been filed in the
         superior court and the court has fixed the date and place
         for the defendant personally to appear for arraignment.”

(§ 978.5, subd. (a).)4




4     At the time the trial court issued the bench warrant for Valderas, the
former section 978.5, subdivision (a) included an additional enumerated
situation that is not applicable here.
                                       8
The enumerated situations in subdivision (a) are not exhaustive regarding
under which circumstances a defendant is required by law to appear in court.
(See People v. Sacramento Bail Bonds (1989) 210 Cal.App.3d 118, 123.) Yet,
at the most basic level, section 978.5 empowers a trial court to issue a bench
warrant when a defendant is required to appear in court by law and the
defendant does not appear as required.
      Section 977, subdivision (b) explains at which court proceedings a
defendant who was charged with a felony is required to appear. That
subdivision states:
          “Except as provided in subdivision (c), in all cases in which
          a felony is charged, the accused shall be personally present
          at the arraignment, at the time of plea, during the
          preliminary hearing, during those portions of the trial
          when evidence is taken before the trier of fact, and at the
          time of the imposition of sentence. The accused shall be
          personally present at all other proceedings unless he or she
          shall, with leave of court, execute in open court, a written
          waiver of his or her right to be personally present, as
          provided by paragraph (2). If the accused agrees, the initial
          court appearance, arraignment, and plea may be by video,
          as provided by subdivision (c).”

(§ 977, subd. (b)(1).)

      In the instant action, it is undisputed that Valderas has been charged
with a felony. There is no indication that Valderas signed the appropriate
written wavier of his right to be personally present at certain court hearings.
Valderas currently is out of custody on bail. And Valderas did not appear at
a trial call on September 22, 2020, a status conference/trial call on
October 20, 2020, and a readiness conference on December 8, 2020.
Therefore, the record here suggests that Valderas was legally required to
appear at the September 22, October 20, and December 8 hearings, but did


                                       9
not appear at any of them. Consequently, the trial court seems to have been
authorized under section 978.5 to issue a bench warrant.
      Nonetheless, Valderas argues the December 8 bench warrant must be
recalled because there was no evidence before the court, at the time it lifted
its hold on the bench warrant, that Valderas had actual notice that he was
required to appear. Put differently, Valderas argues that a court may only
issue a bench warrant if it can show that the subject defendant had actual
notice of the hearing date he or she missed. The wrinkle here is that the
COVID-19 pandemic caused the San Diego Superior Court to close for all
criminal proceedings and continue all hearing and trial dates, thus requiring
new dates be set for Valderas’s upcoming hearings and trial.
      On March 9, 2020, at a hearing in which Valderas was present, the
trial court set a readiness conference for March 30, 2020 and trial remained
April 14, 2020. However, on March 16, 2020, the court announced it would be
closed for all criminal proceedings from March 17 to April 3, 2020. So,
Valderas would not be able to appear at the March 30 hearing because the
court was closed.
      Moreover, on April 3, 2020, the court indicated that all matters
scheduled from April 6, 2020 to April 30, 2020 would be continued and reset.
The court indicated that it would provide notice to all parties. Accordingly,
Valderas’s trial, which was to be held on April 14, could not go forward,
again, because the court was closed.
      The record indicates that the court mailed Valderas a “Notice of
Rescheduled Hearing” on August 24, 2020, detailing that trial call would be
held on September 22, 2020. In addition, at the December 8 hearing, the




                                       10
court represented that the file showed that notice of the December 8 hearing

was mailed to two different addresses the court had on file for Valderas.5
      Valderas does not dispute that the notices were mailed. That said, his
counsel represented to the court that Valderas was “couch surfing” with no
set living address and infrequent access to a cell phone. Based on these
representations, Valderas insists there is no evidence that he had actual
notice of the hearings, and, without actual notice, the court could not issue a
bench warrant under section 978.5. Yet, there is no actual notice
requirement in the statute. Nor is there any case law that states
section 978.5 requires a court to find that a defendant received actual notice
of a hearing date at which he or she did not appear before issuing a bench

warrant.6
      Nevertheless, in support of his position, Valderas refers us to several
cases, none of which address the situation before us. For example, in Inquiry
Concerning Velasquez (2007) 49 Cal.4th CJP Supp. 175 (Velasquez), a
superior court judge was charged with several instances of judicial
misconduct, including “improperly issuing bench warrants for absent

defendants (whose absence had been excused pursuant to [section] 977).”7


5     Copies of the mailed notices of the December 8, 2020 hearing are not in
the record before us.

6     As the District Attorney noted during oral argument, based on the
record before us, how do we know that Valderas did not receive notice of the
hearings? Notice was mailed to Valderas at his last known address.
However, because he appeared at previous hearings but did not appear at the
three most recent hearings, Valderas’s counsel is asking us to assume that
Valderas did not have notice.

7    Section 977 allows an individual charged only with a misdemeanor to
appear by counsel, subject to certain exceptions.
                                       11
(Velasquez, at p. 183.) The California Commission on Judicial Performance
explained why the judge improperly issued the bench warrants:
         “Penal Code section 978.5, subdivision (a), provides that a
         bench warrant may be issued whenever a defendant ‘fails
         to appear in court as required by law’ . . . . Since a
         misdemeanor defendant who has authorized an attorney to
         appear on his or her behalf [under section 977] is not
         required to appear . . . , a warrant cannot issue.”

(Velasquez, at p. 210.)

      Despite the fact that Velasquez is clearly factually distinguishable from
the instant matter, Valderas relies on a footnote in that opinion in which the
Commission notes: “[I]ssuance of a bench warrant is only proper when an
absent defendant is required by law to appear and has been provided notice.”
(Velasquez, supra, 49 Cal.4th CJP Supp. at p. 211, fn. 2.) But this general
proposition is not necessarily helpful to Valderas’s cause here. It does not
support Valderas’s argument that the court must do more than mail a
defendant notice of an upcoming hearing in which the defendant is required
to appear.
      Similarly, we find the other cases relied on by Valderas not instructive
on the issue before us. (See People v. Carroll (2014) 222 Cal.App.4th 1406
(Carroll); People v. Mohammed (2008) 162 Cal.App.4th 920 (Mohammed);
People v. Jenkins (1983) 146 Cal.App.3d 22 (Jenkins).) These three cases
concern challenges to a defendant’s conviction for willful failure to appear.
(See Carroll, at pp. 1408-1409, 1421-1422 [substantial compliance with the
requirements of section 1318 were sufficient to support the conviction of the
defendant for failure to appear]; Mohammed, at p. 933 [insufficient evidence
to support conviction for willful failure to appear when there was no evidence
that the requirements of section 1318 were satisfied]; Jenkins, at p. 27
[same].) Here, Valderas has not been convicted of willful failure to appeal.

                                       12
Instead, the trial court issued a bench warrant for his failure to appear and
Valderas claims the court lacked authority to do so. Thus, Carroll,
Mohammed, and Jenkins do not support Valderas’s challenge in the instant
matter.
      However, Valderas argues Carroll, Mohammed, and Jenkins
underscore the need to harmonize sections 978.5, 1320, and 1320.5. We
disagree. None of those cases discusses section 978.5 or explains the
relationship between the three statutes. Sections 1320 and 1320.5 define the
elements of crimes involving a defendant who willfully fails to appear in court
as required with the specific intent to evade the process of the court. (See

§§ 1320, 1320.5; People v. Forrester (1994) 30 Cal.App.4th 1697, 1701-1702.)8
The prosecutor must prove these elements to convict a defendant of willfully
failing to appear.
      In comparison, section 978.5 does not set forth the elements of any
crime. Rather, that section simply establishes when a court may issue a
bench warrant for a defendant who has failed to appear in court as required
by law. The issuing of the bench warrant is not equivalent to a conviction for
failure to appear. There is no requirement that the court must have evidence
that a defendant would be held liable under all the elements of willful failure
to appear before issuing a bench warrant. And even if a bench warrant is
issued, a defendant is arrested under that warrant, and the defendant faces
trial on that charge, the prosecution will bear the burden to prove that the
defendant’s absence at the hearing was willful. In satisfying its burden, the


8      Section 1320 applies to a “person . . . charged with or convicted of a
misdemeanor” (§ 1320, subd. (a)) or “a felony” (§ 1320, subd. (b)) who was
released from custody on his or her own recognizance. Section 1320.5 applies
to a “person . . . charged with or convicted of the commission of a felony” “who
is released from custody on bail[.]” (§ 1320.5.)
                                      13
prosecution would no doubt have to show that the defendant knew about the
hearing (i.e., had actual notice). Because section 978.5 and sections 1320 and
1320.5 serve very different purposes, we see no need to add an additional
prerequisite, which is not contained in the statute itself, to section 978.5.
Essentially, Valderas is asking us to add language to a statute. That is not
the province of this court. (See Freeman v. Sullivant (2011) 192 Cal.App.4th
523, 529.)
      Undeniably, the devastating impacts of the COVID-19 pandemic have
reached every facet of society, including the San Diego Superior Court. The
court closed its doors for the safety and well-being of its staff, lawyers, and
the public it serves. With the court closed and hearings and trial dates
continued, the court had to notify criminal defendants of their new hearing
dates through the mail at the addresses provided by the defendants.
Considering the situation, this method of providing notice was not only
reasonable but necessary. Moreover, in the instant matter, the court gave
Valderas multiple opportunities and additional time to contact the court
and/or his attorney. The court also allowed Valderas’s counsel additional
time to locate Valderas. The court asked counsel to submit briefing regarding
why the court could not issue a bench warrant under the circumstances
presented. Further, only after Valderas missed his third consecutive hearing
did the court release its hold on the bench warrant. Short of the court




                                       14
tracking down Valderas itself, we do not know what else the court could have

done in this situation.9
      In the end, the issue before us can be reduced to who has the burden
based on the facts presented. Here, we believe the burden appropriately falls
on Valderas. Valderas has been charged with multiple felonies. He was
aware that he had a trial date of April 14, 2020 and that the trial date was
cancelled because of the pandemic. Even if Valderas were changing
residences or having difficulty obtaining the use of a cell phone, it is not too
burdensome to require him to check in with the court or his attorney in the
eight months that followed the continuation of his trial date. He did not do
so. The court provided notice of the hearings by mail to the address on file for
Valderas. We decline to require a court in this situation to track down
Valderas’s actual whereabouts, provide him with notice of a hearing, and,
only then, if he does not appear, issue a bench warrant. The court lacks the
resources to engage in such action and is not in the business of finding
criminal defendants when they move. Moreover, Valderas has not shown us
where any such requirement exists under California law.
      The court correctly exercised its discretion in issuing the bench warrant
for Valderas. There is no due process violation here in the court merely
issuing a bench warrant. Indeed, without the issuance of a warrant in the


9     During oral argument, Valderas’s counsel suggested that the trial court
could have ordered local law enforcement to track down Valderas and provide
him with notice of any upcoming hearing dates. We see two primary
problems with this suggestion. First, the court does not have the authority to
conscript local law enforcement to locate defendants who fail to appear at
court hearings and personally serve them with notice of the next hearing
date. Second, if law enforcement could not locate a defendant before the
hearing date then the court would have to set a new hearing date and send
law enforcement back out in search of the defendant. Such a system would
be neither cost effective nor efficient.
                                        15
instant matter, there is no way to require Valderas to appear in court. It
cannot be, even in dealing with a pandemic, that this defendant, who has
been charged with serious crimes, can avoid answering for those charges
simply by claiming a lack of actual notice thereby stripping the court of its
discretion to issue a bench warrant. We decline to create such an opportunity
to avoid legitimate prosecution.
                                   DISPOSITON
      The petition for writ of mandamus is denied.




                                                       HUFFMAN, Acting P. J.

WE CONCUR:




O'ROURKE, J.




IRION, J.




                                       16